COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:         Larry Parker, Sr. v. Demetria S. Parker

Appellate case number:       01-13-00774-CV

Trial court case number:     73564

Trial court:                 412th Judicial District Court of Brazoria County

       This appeal was stayed pursuant to a Suggestion of Bankruptcy filed on May 2,
2014. See TEX. R. APP. P. 8.2. The Suggestion of Bankruptcy reflected that appellant,
Larry Parker, Sr., had filed a petition for relief under Chapter 13 of Title 11, United
States Code, in Case No. 14-80164, in the United States Bankruptcy Court for the
Southern District of Texas. Court records reflect that the bankruptcy court has dismissed
and closed the case.
       On April 11, 2017, the Clerk of this Court notified that the parties that, unless any
party filed a motion to reinstate and dismiss the appeal by May 11, 2017, the Court might
reinstate and proceed with the appeal. Neither the appellant nor the appellee has
responded.
       Accordingly, we direct appellant, Larry Parker, Sr., to file a motion to reinstate
and dismiss the appeal, a motion to reinstate and proceed with the appeal, or a report
advising the Court of the status of the proceedings within 30 days of the date of this
order. If appellant does not respond as directed, the Court will reinstate the case on
the Court’s active docket and dismiss the appeal for want of prosecution or failure
to respond to a court order or notice from the Clerk of this Court. See TEX. R. APP.
P. 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually
Date: October 19, 2017